Per Curiam,
We cannot discover any error in the charge of the learned court below. Both aspects of the frontage question were carefully explained and submitted to the jury. The whole subject was for them, as well as the assessment of damages, and these matters were carefully left to the jury by the court. The jury evidently found that the opening of Euclid avenue increased the value of the whole property, and to an extent sufficient to compensate the plaintiff for the cost of removing the greenhouse and the land taken. There was abundant testimony to warrant them in finding a large increase in the value of the whole property. The bond given by the city was properly rejected. It had no relevancy to the issue.
Judgment affirmed.